DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
Figures 1A, 3-4, 6-7, 13, and 16 show wave lines without assigned reference numbers and one reference number with at least two wave lines.  The wave line without assigned reference number should be either deleted or assigned with a reference number.  One reference number should have only one wave line to identify one element.  
In Figure 18, the examiner suggests the applicant to align the terminologies, "Lithium battery", "Battery Holder", "PCB" and "Module Body" with their respective corresponding arrowhead lines.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following problems.  
The present abstract recites phrases "may be installed" in line 1 and "may provide" in line 8.  These phrases make the present indefinite since these phrases refer to possibility when the present invention is a mechanical/electrical device that works according to its design or it does not work.  
In line 2, the examiner suggests the applicant to also insert full terminology for the abbreviation "GPS" with the abbreviation enclosed in parenthesis.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Paragraph [0037], line 10, the first occurring abbreviation "GPS" should also be written with full terminology with the abbreviation enclosed within a parenthesis.  
Appropriate correction is required.

Claim Objections
Claims 3, 4, and 7-20 are objected to because of the following informalities:  
Claim 3, line 4, it seems that "a lithium body" should be -- a lithium battery --.  
Claim 4, line 4, it seems that "a lithium body" should be -- a lithium battery --.  
Claim 19, line 5, it seems that "a lithium body" should be -- a lithium battery --.  
The present claims include two claims numbered with the same number "7".  Therefore, starting the second occurring claim number 7 to claim 20 should be renumbered as claim 8 to claim 21.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 19 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3 and 4, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 19, all the limitations of claim 19 is recited in all the limitations of claim 3.  Although claim 3 recites, "a module cover", which is not recited in claim 19, all the limitations of claim 19 is covered by the limitations of claim 3.  
Regarding claim 20, claim 4 recites all the limitations that is same as all the limitations recited in claim 20.  Therefore, claim 20 is duplicate of claim 4.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 4 recites, "when a connection is made".  It is not clear what kind of connection is made.  Is it an electrical, a mechanical, a wireless, a wired, a communication etc. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton et al (US 9,820,509 B2).
Newton discloses an electronic vaporizing system comprising: an electronic vaporizing device 2; a data transmission device 3 inserted in or on the electronic vaporizing device 2; and an application 8 running on at least one electronic device 4 that connects with the electronic vaporizing device 2 and receives data from the data transmission device 3; (claim 2) wherein the at least one electronic device 4 is selected from: a mobile phone, a desktop or laptop computer, and a tablet (see column 4, lines 43-49).

Claim(s) 1-2, 5-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achtien et al (US Patent Application Publication No. 2020/0352249 A1).
Achtien discloses an electronic vaporizing system comprising: (claim 1) an electronic vaporizing device 100; a data transmission device 101 inserted in or on the electronic vaporizing device 100; and an application (see Paragraph [0133]) running on at least one electronic device 305 that connects with the electronic vaporizing device 100 and receives data from the data transmission device 101; (claim 2) wherein the at least one electronic device 305 is selected from: a mobile phone, a desktop or laptop computer, and a tablet (see Paragraph [0133]); (claim 5) wherein the data transmission device 101 comprising: a receiver and a speaker (see Paragraph [0194]) that communicates with the at least one electronic device 305, wherein when a connection is made between the at least one electronic device 305 and the data transmission device 101, a location service (see Paragraphs [0051], [0081], and [0150]) monitors location information associated with the electronic vaporizing device 100 so that the speaker is activated when the at least one electronic device is in connection range of the electronic vaporizing device 100 (see Paragraph [0194]); (claim 6) wherein the application includes a find function that is activated to provide a sound notification to track the electronic vaporizing device 100 when the at least one electronic device 305 is in connection range of the electronic vaporizing device 100 (see Paragraph [0194]); (claim 7) wherein the application includes a mapping feature (see Paragraphs [0155] and [0167]) that identifies a last known location associated with the electronic vaporizing device based on times that the electronic vaporizing device 100 has been synced with the application.  
The electronic vaporizing system is further comprising: (claim 7) a capsule or cartridge 114 installed in the data transmission device 101, the capsule or cartridge 114 housing vaporized materials 120 used in the electronic vaporizing device 100; (claim 8) wherein the capsule or cartridge 114 is installed in a top portion of the data transmission device (see Figs. 1A-1C); (claim 11) one or more sensors (see Paragraph [0112]) that track each puff taken through the electronic vaporizing device 100; and (claim 12) wherein the application provides notifications as to how a user is tracking relative to puff limits set and whether the user has exceeded limits and should be encouraged to discontinue use of the electronic vaporizing device for a period of time (see Paragraphs [0125] and [0174]-[0176]).
The data transmission device 101 of the electronic vaporizing system (claim 9) detects an inhalation through power delivery of the electronic vaporizing device 100, takes a fluid weight measurement, and reports the measurement to the at least one electronic device 305 (see Paragraph [0176]), (claim 10) tracks usage of the electronic vaporizing device 100 per puff and overall consumption over time (see Paragraph [0176]), and (claim 13) turns off the electronic vaporizing device 100 once a consumption limit has been reached (see Paragraph [0077]).  (claim 14)  The data transmission device 101 is further comprising: an external LED screen (see Paragraphs [0059] and [0077]), that displays visual data to a user if he/she is does not have access to the at least one electronic device 305 at a time of use, the visual data comprising: a battery level of the electronic vaporizing device 100, vapor consumption, and alerts of consumption issues (see Paragraph [0077]); (claim 16) wherein the data transmission device 101 is installed from a bottom portion of a body of the electronic vaporizing device 100 (see Figs. 1A-1C); and (claim 17) wherein data transmitted from the data transmission device provides mobile supplier re-ordering integration (see Paragraph [0081]).

Regarding claim 18, Achtien discloses an electronic vaporizing system comprising: an electronic vaporizing device 100; a data transmission device 101 inserted in or on the electronic vaporizing device 100; a capsule or cartridge 114 installed in the data transmission device 101, the capsule or cartridge 114 housing vaporized materials 120 used in the electronic vaporizing device 100; and an application (see Paragraph [0133]) running on at least one electronic device 305 that connects with the electronic vaporizing device 100 and receives data from the data transmission device 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achtien et al (US Patent Application Publication No. 2020/0352249 A1) in view of Yamada et al (US Patent Application Publication No. 2021/0235757 A1).
Regarding claims 3-4 and 19-20, Achtien discloses the data transmission device 101 comprising: a module body that houses a printed circuit board (PCB) (see Paragraphs [0091] and [0094]) with a battery 203.  
However, Achtien does not disclose (claims 3-4 and 19) the data transmission device 101 having a battery holder for receiving a lithium battery; (claim 3) a module cover positioned on top of the module body to cover the PCB and the battery holder, and (claims 4 and 20) one or more slide locks that secure the PCB to the module body.
On the other hand, Yamada discloses an electronic vaporizing system comprising a data transmission device 31 comprising: a module body 32 that houses a printed circuit board (PCB) 60 secured to the module body 32 by screws, a battery holder 40 for receiving a battery 33, and a module cover 71 positioned on top of the module body 33 to cover and to protect the PCB 60 and the battery holder 40.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic vaporizing system taught by Achtien such that it would have battery holder and module cover as taught by Yamade because the battery holder can securely hold the battery in place and the module cover can provide protection for the PCB, the battery holder, and the battery within the data transmission device.  
Regarding battery being a lithium battery, it is common knowledge that many different types of batteries exist and are used in battery powered devices. 
Qiu discloses in Paragraph [0098] "The types of batteries in electronic cigarettes can be rechargeable or non-rechargeable batteries that can provide power, such as lithium batteries, alkaline dry batteries, nickel-metal hydride batteries, lead-acid batteries, iron-nickel batteries, metal oxide batteries, zinc-silver batteries, zinc-nickel batteries, hydrogen-oxygen fuel cells, solar cells, etc."
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the battery taught by Achtien or Yamade such that it would be a lithium battery as taught by the Qiu because many different types of batteries are already known and used in battery devices so that the use of lithium battery deals with the use of one known battery over many other known batteries.  
Regarding the one or more slide locks that secure the PCB to the module body, it is common knowledge many different securing methods are known such as a slide lock, a screw, a nail, a nut and a bolt, a glue or adhesive, a rivet, etc.  The PCB can be secured to the module body with any one of these methods without affecting the functions of the PCB and the module body.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic vaporizing system taught by Achtien such that it would have the PCB secured to the module body with one or more slide locks as taught by the instant invention because the use of the slide lock is simply the use of one known securing method over many other known securing methods, which can be used to secure the PCB to the module body without affecting or changing the functions of the PCB and the module body.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achtien et al (US Patent Application Publication No. 2020/0352249 A1) in view of Newton et al (US 9,820,509 B2) or Choi (US Patent Application Publication No. 2014/0334804 A1).
Claim 15 recites, "the data transmission device is screwed into a body of the electronic vaporizing device."
Achtien discloses that the data transmission device 101 is simply attached to the electronic vaporizing device 100.  The drawings of Achtien shows the data transmission device 101 seems to be slide friction fitted with the electronic vaporizing device 100.
On the other hand, Newton discloses the data transmission device 5 being connected to a body of the electronic vaporizing device 2 by bayonet pins 17 and grooves 25.  In addition, Choi disclose a electronic vaporizing device 200 comprising a battery case 150 and an atomization control unit (ACU) being connected to each other by screw connection. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic vaporizing device taught by Achtien such that it would have screw connection with the data transmission device as taught by Choi or Newton because parts of electronic vaporizing device can be connected together by different connection methods using a friction fit, or a screw, a bayonet pin and a groove.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831